UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
THOMAS C. DIBIASE,                                               :
                                                                 :   CASE NO. 1:19-CV-00129
                      Petitioner,                                :   OPINION AND ORDER
vs.                                                              :
                                                                 :   [Resolving Doc. 5]
CHRISTOPHER LAROSE,                                              :
                                                                 :
                      Respondent.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On January 17, 2019, Petitioner Thomas DiBiase asked the Court to grant him a writ

of habeas corpus under 28 U.S.C. § 2254. 1 In response, Respondent moved to transfer this

case to the Sixth Circuit, arguing that DiBiase’s petition is a second or successive petition. 2

          On August 5, 2019, Magistrate Judge Kathleen B. Burke recommended that the

Court find that DiBiase’s petition is a second or successive petitioner and grant

Respondent’s motion to transfer. 3

          Objections to Magistrate Judge Burke’s Report and Recommendation (“R&R) were

due by August 19, 2019. Petitioner DiBiase did not file objections to the R&R.

          The Federal Magistrates Act requires a district court to review de novo only those

portions of a R&R to which the parties have objected. 4 Absent objection, a district court

may adopt the R&R without review. 5




1
  Doc. 1.
2
  Doc. 5.
3
  Doc. 9.
4
  Error! Main Document Only.28 U.S.C. § 636(b)(1).
5
  Error! Main Document Only.Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
Case No. 19-cv-129
Gwin, J.



       Because no party has objected to the Report and Recommendation, this Court may

adopt the R&R without further review. Moreover, having conducted its own review of the

petition and record, the Court agrees with the conclusions in the R&R.

       Accordingly, the Court ADOPTS Magistrate Judge Burke’s Report and

Recommendation and incorporates it fully herein by reference. The Court GRANTS

Respondent’s motion and transfers DiBiase’s petition to the Sixth Circuit pursuant to 28

U.S.C. § 1631.



IT IS SO ORDERED.



Dated: September 30, 2019                         s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
